DETAILED ACTION
A complete action on the merits of claims 1-32 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 13, 23-24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13 and 28 each recite the limitation “wherein the substance comprises HA”.  It is at most unclear what “HA” stands for. Clarification and appropriate correction is required.
Claims 8 and 23 recite the limitation “the distal section comprises one or more RF electrodes”. It is noted that independent claims 1 and 16 introduce an elongated monopolar electrode. It is at most unclear if the one or more electrodes claimed in these dependent claims are in addition to the elongated monopolar electrode or in addition to. Clarification and appropriate correction is required.
Claims 9 and 24 are rejected due to dependency over claims 8 and 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-32 are rejected under 35 U.S.C. 103 as being unpatentable over Parmer (US Pub. No. 2007/0233191) in view of Azar (US Pub. No. 2016/0121112) and further in view of Schwartz (US Pub. No. 2013/0019374).
Regarding Claims 1-4, Parmer teaches a body orifice/vagina remodeling device ([0002]) comprising:
a cylindrical handpiece 10 having a defined length which is adapted to be inserted into the body orifice (Fig. 1);
an elongated monopolar electrode 30 mounted outside on the circumference of the cylindrical handpiece and extending substantially along the length of the handpiece (Fig. 5A);
the monopolar electrode 30 of a shape conforming to the cylindrical shaped handpiece (Fig. 5A);
the monopolar electrode being a capacitive electrode ([0010] and [0039]), the electrode further being insulated with biocompatible material ([0040]);
a source of radio frequency (RF) energy in the handpiece which is configured to generate RF energy to the elongated monopolar electrode ([0043] and [0054]);
a controller configured to: (1) cause the source of RF to generate RF energy; and, (3) regulate the application of RF energy ([0017], [0043]-[0048] and [0060]);
Although Parmer teaches “Other embodiments may make use of other forms of energy, such as microwave or ultrasound” in [0054], Parmer is silent in teaching a source of electromagnetic stimulation energy (EMagS) in the handpiece which is configured to generate (EMagS) energy;
In the same field of endeavor, Azar teaches a vagina remodeling system having a controller, a source of radiofrequency energy and a source of EMS to stimulate the vagina muscle simultaneously or sequentially ([0022]-[0028] and claim 1); however, it is unclear if the electrical muscle stimulation energy EMS of Azar uses electromagnetic energy to draw the tissue in contact with the probe as explained in [0025] or not. In the same field of invention, Schwartz teaches “anchoring device between the seal and the skin can be magnetic and the anchoring device can anchor the gel seal with the use of a method to include electromagnetic forces or energy” in [0124]. Thereby either Azar contemplated the use of electromagnetic energy to draw the tissue in contact with the probe or alternatively one having ordinary skill in the art prior to the effective filing date would have found it obvious to use electromagnetic energy to draw the tissue in close contact with the probe in light of the teachings of Schwartz in order to provide a better contact between the probe and the tissue during treatment.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to include a source of electromagnetic energy in the invention of Parmer in order to simultaneously or sequentially activate the RF treatment energy and an electromagnetic energy to hold the tissue in the vicinity of the body orifice in contact with the probe for better results in treatment as Azar in view of Schwartz teaches.      
Regarding Claim 5, Parmer teaches wherein the handpiece comprises two sections: a distal section adapted to be inserted into the vagina and a proximal section, the distal section and the proximal section being separable (treatment 10 and handpiece 2, see [0042] of Parmer, also see [0008]).
Regarding Claim 6, Parmer teaches wherein the distal section is of: a disposable material or a sterilizable material (“treatment tip as a whole is designed as a single-use disposable component, while the hand piece 2 is typically a reusable instrument”, see [0042] of Parmer).
Regarding Claim 7, Parmer teaches wherein the proximal section comprises one or more connections to one or more sources of power to power the source of RF energy and the source of EMagS energy ([0031] and Fig. 1 of Parmer).
Regarding Claim 8, Parmer teaches wherein the distal section comprises one or more RF electrodes (Figs. 5A-C of Parmer).
Regarding Claim 9, Parmer teaches wherein the RF electrode is embedded in a cooling substance to, when activated, minimize hot spots (“tightening tissue of the female genitalia by heating targeted connective tissue with radiant energy, while cooling the mucosal epithelial surface over the target tissue to protect it from the heat” abstract, also see [0058] and [0061]; however, Parmer is silent in teaching the use of a thermo gel. Azar teaches “Various approaches have been described to cool the upper layers of the skin while maintaining the layers underneath at the desired temperature. One approach is to spray a cryogen material on the surface so that the surface remains cool while the underlying layers (and hence collagen) are heated… [a]nother approach … is the use of a cooled transparent substance, such as ice, gel or a crystal that is in contact with the surface of the skin” in [0013]; therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use a thermo gel in the invention of Parmer since both the cooling of the surface tissue of Parmer and the use of gel as disclosed in [0013] of Azar are interchangeable approaches to prevent hot spot on the surface tissue while allowing the underneath tissue to heat to an appropriate temperature. 
Regarding Claims 10, 14 and 15, Parmer does not teach further comprising a garment such as short pants or belt to retain the handpiece in position in the vagina without the need to hold the handpiece in place during treatment; however, Schwartz teaches the use of a fixation device 11, which is a garment such as shorts or a belt to retain the handpiece in position in the vagina without the need to hold the handpiece in place during treatment (see Figs. 18-20 and 26).It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use a garment such as short pants or belt to retain the handpiece in position in the vagina without the need to hold the handpiece in place during treatment in view of the teachings of Schwartz in order to make it easier to perform the treatment without the need of holding the device during the procedure. 
Regarding Claim 11, Parmer teaches wherein the distal section of the handpiece is curved to match the contours of the human vagina (Fig. 1 of Parmer).
Regarding Claim 12, Parmer teaches wherein the interior of the handpiece is substantially hollow and further comprising a plurality of apertures from the interior of the handpiece through to the outside of the handpiece, further comprising a substance contained within or insertable into the interior of the handpiece which may be pumped from the interior to the exterior of the handpiece during treatment (“The treatment tip further comprises a housing that defines an internal space. The internal space accommodates a cooling system, with a lumen for conveying a refrigerating fluid, and nozzles, which are adapted to spray refrigerant on to the internal side of the energy delivery element thereby cooling it, such the cooled, in turn, cooling a genital mucosal epithelial surface on contact” [0038], also see Figs. 2-3).
Regarding Claim 13, Parmer teaches wherein the substance comprises HA (in view of the 112 rejection above, it is unclear what HA stands for; therefore, since Parmer teaches the interior of the device includes a space configured to allow a substance to be delivered to the treatment area, examiner takes the position that the internal space is also configured to allow a substance such as HA to pass through).
Regarding Claims 16-19, Parmer teaches a method of remodeling a body orifice/vagina ([0002]) comprising:
providing a cylindrical handpiece 10 having a defined length which is adapted to be inserted into the body orifice (Fig. 1);
providing an elongated monopolar electrode 30 mounted outside on the circumference of the cylindrical handpiece and extending substantially along the length of the handpiece (Fig. 5A), the monopolar electrode being of a shape conforming to the cylindrical shaped handpiece (Fig. 5A), the monopolar electrode being a capacitive electrode ([0010] and [0039]), the electrode further being insulated with biocompatible material ([0040]);
providing a source of radio frequency (RF) energy in the handpiece which is configured to generate RF energy to the elongated monopolar electrode ([0043] and [0054]);
providing a controller, the controller: (1) causing the source of RF to generate RF energy; and, (3) regulating the application of RF energy ([0017], [0043]-[0048] and [0060]);
Although Parmer teaches “Other embodiments may make use of other forms of energy, such as microwave or ultrasound” in [0054], Parmer is silent in teaching a source of electromagnetic stimulation energy (EMagS) in the handpiece which is configured to generate (EMagS) energy;
In the same field of endeavor, Azar teaches a vagina remodeling system having a controller, a source of radiofrequency energy and a source of EMS to stimulate the vagina muscle simultaneously or sequentially ([0022]-[0028] and claim 1); however, it is unclear if the electrical muscle stimulation energy EMS of Azar uses electromagnetic energy to draw the tissue in contact with the probe as explained in [0025] or not. In the same field of invention, Schwartz teaches “anchoring device between the seal and the skin can be magnetic and the anchoring device can anchor the gel seal with the use of a method to include electromagnetic forces or energy” in [0124]. Thereby either Azar contemplated the use of electromagnetic energy to draw the tissue in contact with the probe or alternatively one having ordinary skill in the art prior to the effective filing date would have found it obvious to use electromagnetic energy to draw the tissue in close contact with the probe in light of the teachings of Schwartz in order to provide a better contact between the probe and the tissue during treatment.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to include a source of electromagnetic energy in the invention of Parmer in order to simultaneously or sequentially activate the RF treatment energy and an electromagnetic energy to hold the tissue in the vicinity of the body orifice in contact with the probe for better results in treatment as Azar in view of Schwartz teaches.      
Regarding Claim 20, Parmer teaches wherein the handpiece comprises two sections: a distal section adapted to be inserted into the vagina and a proximal section, the distal section and the proximal section being separable (“treatment tip as a whole is designed as a single-use disposable component, while the hand piece 2 is typically a reusable instrument”, see [0042] of Parmer, also see [0008]).
Regarding Claim 21, Parmer teaches wherein the distal section is of: a disposable material or a sterilizable material (“treatment tip as a whole is designed as a single-use disposable component, while the hand piece 2 is typically a reusable instrument”, see [0042] of Parmer).
Regarding Claim 22, Parmer teaches wherein the proximal section comprises one or more connections to one or more sources of power to power the source of RF energy and the source of EMagS energy ([0031] and Fig. 1 of Parmer).
Regarding Claim 23, Parmer teaches wherein the distal section comprises one or more RF electrodes (Figs. 5A-C of Parmer).
Regarding Claim 24, Parmer teaches wherein the RF electrode is embedded in a cooling substance to, when activated, minimize hot spots (“tightening tissue of the female genitalia by heating targeted connective tissue with radiant energy, while cooling the mucosal epithelial surface over the target tissue to protect it from the heat” abstract, also see [0058] and [0061]; however, Parmer is silent in teaching the use of a thermo gel. Azar teaches “Various approaches have been described to cool the upper layers of the skin while maintaining the layers underneath at the desired temperature. One approach is to spray a cryogen material on the surface so that the surface remains cool while the underlying layers (and hence collagen) are heated… [a]nother approach … is the use of a cooled transparent substance, such as ice, gel or a crystal that is in contact with the surface of the skin” in [0013]; therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use a thermo gel in the invention of Parmer since both the cooling of the surface tissue of Parmer and the use of gel as disclosed in [0013] of Azar are interchangeable approaches to prevent hot spot on the surface tissue while allowing the underneath tissue to heat to an appropriate temperature. 
Regarding Claims 25, 29 and 30, Parmer does not teach teaches further comprising a garment such as short pants or belt to connect to the handpiece for positioning within the body orifice, and the further step of connecting the handpiece to the garment, thus eliminating the need to hold the handpiece in place during treatment; however, Schwartz teaches the use of a fixation device 11, which is a garment such as shorts or a belt to retain the handpiece in position in the vagina without the need to hold the handpiece in place during treatment (see Figs. 18-20 and 26).It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use a garment such as short pants or belt to retain the handpiece in position in the vagina without the need to hold the handpiece in place during treatment in view of the teachings of Schwartz in order to make it easier to perform the treatment without the need of holding the device during the procedure. 
Regarding Claim 26, Parmer teaches wherein the distal section of the handpiece is curved to match the contours of the human vagina (Fig. 1 of Parmer).
Regarding Claim 27, Parmer teaches wherein the interior of the handpiece is substantially hollow and further comprising a plurality of apertures from the interior of the handpiece through to the outside of the handpiece, further comprising a substance contained within or insertable into the interior of the handpiece which may be pumped from the interior to the exterior of the handpiece during treatment (“The treatment tip further comprises a housing that defines an internal space. The internal space accommodates a cooling system, with a lumen for conveying a refrigerating fluid, and nozzles, which are adapted to spray refrigerant on to the internal side of the energy delivery element thereby cooling it, such the cooled, in turn, cooling a genital mucosal epithelial surface on contact” [0038], also see Figs. 2-3).
Regarding Claim 28, Parmer teaches wherein the substance comprises HA (in view of the 112 rejection above, it is unclear what HA stands for; therefore, since Parmer teaches the interior of the device includes a space configured to allow a substance to be delivered to the treatment area, examiner takes the position that the internal space is also configured to allow a substance such as HA to pass through).
Regarding Claims 31 and 32, Parmer as modified by Azar teaches wherein the source of RF energy operates at frequencies up to 6 Mhz (Azar teaches “a treatment RF pulse is initiated after the EMS signal. The EMS signals may be relatively short and may be in the range of 50-350 microsec. This signal may be repeated in a frequency of about 5-25 Hz” in [0036] and as seen on the graph of Fig. 4; thereby although the RF range is not specifically disclosed by looking at the range of the signal and the repeated frequency on Fig. 4, it is less than 6 MHz). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794